Citation Nr: 0020491	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-28 610	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a thyroid disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from September 
1987 to February 1988 and from November 1990 to June 1991.  

This appeal arises from an October 1994 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.  

Also by the October 1994 rating action, the RO denied service 
connection for a stomach disorder, defined as peptic ulcer 
disease.  The RO notified the veteran of this determination 
in the same month, but the veteran did not appeal the 
decision.  Thereafter, in a statement received at the RO in 
August 1999, the veteran appeared to raise a claim for 
service connection for peptic ulcer disease.  The issue of 
whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
peptic ulcer disease is not inextricably intertwined with the 
current appeal and is, therefore, referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran has a diagnosis of PTSD related to claimed 
stressors during her active military service.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet.App. 379, 384 (1995); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra, and 
Caluza v. Brown, 7 Vet.App. 498 (1995).  See also Heuer, 
supra; Grottveit, supra; and Savage v. Gober, 
10 Vet.App. 488, 497 (1997).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in the development of facts pertinent to the claim, and the 
claim must fail.  See Epps, supra.  

A well-grounded claim for service connection for PTSD in 
particular has been submitted when there is "[1]  medical 
evidence of a current [PTSD] disability; [2]  lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of 
in-service incurrence or aggravation; and [3]  medical 
evidence of a nexus between service and the current PTSD 
disability."  Cohen v. Brown, 10 Vet.App. 128, 137 (1997) 
(citations omitted).  See also 38 C.F.R. § 3.304(f) (1999).  

Throughout the appeal in the present case, the veteran has 
described various in-service stressors related to her active 
duty in Southwest Asia, including having snipers shooting 
from rooftops at her plane when it landed in Bahrain; the 
heart attack and subsequent death of her best friend whom she 
felt she had "talked into" volunteering for military 
service; observing wounded or dying soldiers and prisoners of 
war (POWs) at the 410th Evacuation Field Hospital; observing 
malnourished Southwest Asian women and children; and being 
fearful of missile attacks.  See  August 1999 hearing 
transcript (T.) at 3-9.  Additionally, the veteran has 
claimed that, during her Persian Gulf service, she was 
subjected to sexual abuse and harassment by her platoon 
sergeant and that, as a result of this sexual coercion, she 
incurred a sexually transmitted disease.  See, e.g., 
T. at 2-3, 5-6.  

At post-service psychiatric examinations, the veteran 
repeatedly described these in-service stressors.  The various 
examiners who evaluated the veteran and considered her 
reported in-service stressors diagnosed PTSD.  The most 
recent psychiatric evaluation was completed during a one-week 
VA hospitalization in September 1999.  Significantly, the 
discharge summary report from this hospitalization includes 
an Axis I diagnosis of PTSD related to sexual abuse during 
Desert Storm with current manifestations of depression and 
psychotic ideation.  

As this medical record illustrates, the veteran's reports of 
having been exposed to sexual abuse and harassment by her 
platoon sergeant during her Persian Gulf service have 
resulted in a diagnosis of PTSD.  The veteran's service 
personnel records indicate that she served on active military 
duty in Southwest Asia from January 1991 to May 1991 and that 
she received the Southwest Asia Service Medal with 3 Bronze 
Service Stars as well as the Kuwait Liberation Medal.  
Private post-service medical records dated in March 1994 
reflect treatment for human papilloma virus.  

Additionally, in a May 1997 statement, the veteran's mother 
explained that the veteran had said that she had tried to 
avoid her platoon sergeant by requesting office duty with 
other military personnel and that she had told him that she 
was going to report him.  The Board of Veterans' Appeals 
(Board) acknowledges that, at the August 1999 personal 
hearing, the veteran testified that she did not file a report 
concerning her sexual abuse and harassment claim with the 
military police during service (and only, after therapy, 
submitted a report to the "CID" who informed her that, 
because her former sergeant was no longer in the Army, no 
disciplinary action could be taken against him).  T. at 3.  
However, an August 1999 letter from the United States Army 
Criminal Investigation Command notes that the organization 
has "information pertaining to a Memorandum of Transmittal 
(MOT) pertaining to you[r] reference [of] a rape while 
stationed in the Persian Gulf from the Aberdeen Proving 
Ground (APG), Aberdeen, Maryland."  

These documents provide evidence which satisfies the 
necessary regulatory requirements for a finding of a 
well-grounded claim for service connection for PTSD.  See 
Cohen v. Brown, 10 Vet.App. 128, 137 (1997) (citations 
omitted).  See also 38 C.F.R. § 3.304(f) (1999).  


ORDER

To the extent that the claim for service connection for PTSD 
is well grounded, the appeal is granted.


REMAND

PTSD

The VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The development of facts includes an 
obligation to obtain medical records, especially those within 
the control of the federal government.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has not adequately 
assisted the veteran in the development of her claimed 
in-service stressors.  Specifically, with regard to the 
veteran's contentions that she was subjected to sexual abuse 
and harassment by her platoon sergeant during her Persian 
Gulf service, the Board notes that, because assault is an 
extremely personal and sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  
VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
§ 5.14(c)(2).  See also Manual 21-1, Part III, § 5.14(c)(5) 
(noting that many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities).  
Consequently, development to alternative sources for 
information is critical.  M21-1, Part III, 
paragraphs 5.14(c)(2) & (5).  

Alternative sources that may provide credible evidence of 
such an in-service stressor include medical records from 
private (civilian) physicians or caregivers who may have 
treated the veteran either immediately following the incident 
or sometime later; civilian police reports; reports from 
crisis intervention centers such as rape crisis centers or 
centers for domestic abuse; testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy; and copies of personal diaries or 
journals.  M21-1, Part III, paragraph 5.14(c)(5).  
Additionally, behavioral changes that occurred at the time of 
the incident may indicate the occurrence of an in-service 
stressor.  Examples of behavior changes that might indicate a 
stressor are, but are not limited to, visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that the veteran's 
military occupational series or duty assignment be changed 
without other justification; lay statements indicating 
increased use or abuse of leave without an apparent reason 
such as family obligations or family illness; changes in 
performance and performance evaluations; lay statements 
describing episodes of depression, panic attacks, or anxiety 
but no identifiable reasons for the episodes; increased or 
decreased use of prescription medications; increased use of 
over-the-counter medications; evidence of substance abuse 
such as alcohol or drugs; increased disregard for military or 
civilian authority; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; 
and breakup of a primary relationship.  M21-1, Part III, 
paragraph 5.14(c)(8).  See also, M21-1, Part VI, 
paragraph 11.38(b)(2).  

In the present case, the RO has not attempted to obtain 
evidence of the veteran's reported in-service sexual abuse 
and harassment from alternative sources.  A remand is 
necessary, therefore, to accord the RO an opportunity to 
assist the veteran in the development of facts pertinent to 
her claim.  See YR v. West, 11 Vet.App. 393, 398 (1998) (in 
which the United States Court Of Appeals For Veterans Claims 
(Court) explained that the absence of corroboration in the 
service records of a reported sexual assault does not relieve 
VA of its obligation to assess the credibility and probative 
value of the other evidence).  Following attempts to obtain 
corroborating evidence from alternative sources, the veteran 
should be accorded a relevant VA examination.  See M21-1, 
Part III, paragraph 5.14(c)(9) and Part VI, 
paragraph 11.38(b)(2) (which stipulate that, in personal 
assault claims, secondary evidence may need interpretation by 
a clinician, especially if it involves behavior changes, and 
that evidence which documents such behavior changes may 
require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician).  

Furthermore, as the Board has discussed in the previous 
portion of this decision, the veteran has described other 
in-service stressors, in addition to her claims of in-service 
sexual abuse and harassment.  With regard to the veteran's 
claim that she observed wounded and dying persons in a POW 
medical tent when she had sought treatment herself, the Board 
notes that, in a July 1999 letter, the Department of Defense 
Office of the Special Assistant For Gulf War Illnesses 
informed her that the office was able to confirm the presence 
of at least two enemy POWs at the 410th Medical Evacuation 
Hospital during the same time that she had been admitted at 
the medical facility.  According to this letter, over 100 
POWs were treated at that facility and that "it is very 
likely other prisoners were treated at the facility, possibly 
at the same time as you."  

Significantly, further review of the claims folder indicates 
that the RO has failed to attempt to verify the veteran's 
additional in-service stressors.  In particular, the agency 
does not appear to have attempted to contact the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) for verification of these additional stressors.  
Importantly, the nature of these additional incidents 
reported by the veteran, including being subjected to enemy 
sniper fire and observing wounded and dying POWs, appear 
potentially capable of verification through operational 
reports.  In view of these circumstances, the Board finds 
that an attempt to verify the veteran's reported stressors 
should be made in this well-grounded claim.  

Also, at the August 1999 personal hearing, the veteran 
testified that she is receiving treatment from Dr. Dan at the 
Tuscaloosa VA Hospital and that she had previously been to 
the Memphis VA Hospital.  T. at 7.  While the claims folder 
contains some records of treatment that the veteran received 
from a Dr. Ban at the Tuscaloosa VA Medical Center (VAMC) and 
at the Memphis VAMC, it is unclear whether all such reports 
have been obtained.  

VA is deemed to have constructive knowledge of any documents 
"within the Secretary's control," and any such documents 
relevant to the issue under consideration must be included in 
the record on appeal.  See Bell v. Derwinski, 2 Vet.App. 611, 
613 (1992) (per curiam); Simington v. Brown, 9 Vet.App. 334 
(1996) (per curiam).  On remand, therefore, an attempt should 
be made to obtain records of any relevant psychiatric 
treatment that the veteran may have recently received from 
Dr. Dan, or Dr. Ban, at the Tuscaloosa VAMC and that she had 
previously been given at the Memphis VAMC.  

A Thyroid Disorder

By the October 1994 rating action, the RO denied the issue of 
entitlement to service connection for a thyroid disorder, 
defined as hyperthyroidism.  The agency notified the veteran 
of this denial in a letter dated in the same month.  
Thereafter, in the substantive appeal to the claim for 
service connection for PTSD, which was received at the RO in 
September 1995, the veteran expressed her disagreement with 
the denial of service connection for a thyroid disability.  
Significantly, however, a complete and thorough review of the 
claims folder reveals that the RO has not furnished the 
veteran with a statement of the case concerning this claim.  
Where a notice of disagreement has been submitted, the 
veteran is entitled to a statement of the case.  38 C.F.R. 
§ 19.26 (1999).  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  

Accordingly, the veteran's claim is REMANDED to the RO for 
completion of the following actions:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, she should be 
asked about records of any psychiatric 
treatment received at the VAMC in 
Memphis, Tennessee and from Dr. Dan, or 
Dr. Ban, at the Tuscaloosa VAMC in recent 
years.  The RO should assist the veteran 
in accordance with 38 C.F.R. § 3.159 
(1999).  

2(a).  In addition, the RO should inform 
the veteran of the opportunity to use 
alternative sources to provide credible 
evidence of her reported in-service 
sexual abuse and harassment.  
Specifically, the RO should ask the 
veteran to provide any information 
regarding the existence of such 
alternative evidence, including medical 
records from private (civilian) 
physicians or caregivers who may have 
treated her either immediately following 
the incident or sometime later; civilian 
police reports; reports from crisis 
intervention centers such as rape crisis 
centers or centers for domestic abuse; 
testimonial statements from confidants 
such as family members, roommates, fellow 
service members, or clergy; and copies of 
personal diaries or journals.  See M21-1, 
Part III, paragraph 5.14(c)(5).  

2(b).  In addition, the veteran should be 
asked to provide information regarding 
evidence of behavioral changes that 
occurred at the time of her reported 
sexual abuse and harassment.  Examples of 
behavior changes that might indicate this 
reported stressor are, but are not 
limited to, visits to a medical or 
counseling clinic or dispensary without a 
specific diagnosis or specific ailment; 
sudden requests that her military 
occupational series or duty assignment be 
changed without other justification; lay 
statements indicating increased use or 
abuse of leave without an apparent reason 
such as family obligations or family 
illness; changes in performance and 
performance evaluations; lay statements 
describing episodes of depression, panic 
attacks, or anxiety but no identifiable 
reasons for the episodes; increased or 
decreased use of prescription 
medications; increased use of 
over-the-counter medications; evidence of 
substance abuse such as alcohol or drugs; 
increased disregard for military or 
civilian authority; obsessive behavior 
such as overeating or undereating; 
pregnancy tests around the time of the 
incident; increased interest in tests for 
HIV or sexually transmitted diseases; 
unexplained economic or social behavior 
changes; treatment for physical injuries 
around the time of the claimed trauma but 
not reported as a result of the trauma; 
and breakup of a primary relationship.  
See M21-1, Part III, paragraph 5.14(c)(8) 
and M21-1, Part VI, 
paragraph 11.38(b)(2).  

2(c).  The RO should attempt to obtain 
copies of records of any information 
provided by the veteran pursuant to 
paragraphs 2(a) and 2(b) of this Remand.  
The RO should annotate, in the claims 
folder, all attempts to procure these 
alternative sources of evidence.  In 
addition, all available documents should 
be associated with the claims folder.  

3.  The RO should also forward copies of 
the transcript of the August 1999 
hearing, the veteran's written statement 
dated February 16, 2000, and her 
statement which was received at the RO on 
August 4, 1999, together with any 
portions of her service record which are 
associated with the claims folder, and a 
copy of this REMAND, to the USASCRUR and 
attempt to verify all of her claimed 
stressors related to her Gulf War service 
(in addition to her reported sexual abuse 
and harassment).  The USASCRUR's review 
is requested to include a search for any 
situation or operational reports 
pertaining to any incidents or operations 
described by the veteran, including being 
subjected to enemy sniper fire and 
observing wounded and dying persons in a 
POW medical tent.  Any information 
obtained should be associated with the 
claims folder.  

4(a).  Thereafter, a VA psychiatric 
examination should be performed to 
determine the nature, extent, and 
etiology of any psychiatric disorder that 
the veteran may have, to include PTSD.  
The claims folder and a copy of this 
remand should be made available to the 
examiner prior to the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

4(b).  With regard to the veteran's 
reported sexual abuse and harassment 
charges, the examiner should be asked to 
express an opinion as to whether any 
secondary evidence previously included in 
the claims folder or received pursuant to 
paragraph 2 of this Remand, particularly 
if it involves behavior changes, 
represents sufficient evidence of sexual 
abuse or sexual harassment to have 
resulted in a diagnosed psychiatric 
disorder, including PTSD.  See M21-1, 
Part III, paragraph 5.14(c)(9) and 
Part VI, paragraph 11.38(b)(2).  With 
regard to the veteran's nonsexual 
in-service stressors, the RO should 
inform the examiner that only those 
stressors which have been verified by the 
RO (pursuant to paragraph 3 of this 
Remand) may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify which 
stressor(s) was(were) used as the basis 
for the diagnosis.  A complete rationale 
for any opinion expressed must be 
provided.  

5.  After the requested development has 
been completed to the extent possible, 
the RO should again review the record and 
readjudicate the issue of entitlement to 
service connection for PTSD.  Thereafter, 
if the benefit sought on appeal remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

6.  With regard to the issue of 
entitlement to service connection for a 
thyroid disorder, the RO should undertake 
any additional development deemed 
necessary.  If the claim remains denied 
and the veteran has not withdrawn her 
notice of disagreement, the RO should 
furnish the veteran and her 
representative with a statement of the 
case regarding this claim.  38 C.F.R. 
§ 19.26 (1999).  If and only if the 
veteran thereafter submits a timely 
substantive appeal on the issue of 
entitlement to service connection for a 
thyroid disorder, the RO should then 
prepare the claim for return to the Board 
for further appellate review.

Thereafter, the appeal (if in order) should be returned to 
the Board for appellate review.  The purpose of this REMAND 
is to provide fair process and to complete additional 
evidentiary development.  The Board does not intimate any 
opinion at this time as to the ultimate outcome of the 
veteran's claim for service connection for PTSD (either 
favorable or unfavorable), apart from its determination that 
the claim is well grounded.  

No action is required of the veteran unless she is notified 
by the RO.  However, the veteran does have the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 


